Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08/05/2021 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "low temperature consolidation" in claims 5 and 15 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  If low temperature consolidation process is a well-recognized technique as asserted by applicant, applicant is required to submit evidential reference disclosing what temperature can be used in a consolidation process such that said process can be considered a low temperature consolidation process.   Absent such evidential reference, such term is considered indefinite.
 For examination purpose, if prior art discloses compaction by powder metallurgy, it supports instant claimed low temperature consolidation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 1-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Casari (WO2011/072961 from IDS 08/05/2021) in view of Mironets (US 2018/0111191).
As for claim 1, Casari discloses a process for sintering powders assisted by pressure and electric current (Title).  Hence, Casari discloses instant claimed a method of manufacturing a component.  The process comprises compacting the sinterable material in powder from outside a mould (1) to form a green body (5) (Figure 5).  Hence, the compacting step supports instant claimed making a preform from a powdered material.  Since the compacting is considered a low temperature consolidation by powder metallurgy as required by instant claim 5, the formed green body (i.e. instant claimed preform) is expected to have a density in claimed range of 70-95% of theoretical density of the powdered material due to same preform manufactured by low temperature consolidation as required by instant claim 5. 
After the compacting step, the green body is sintered by making electrical current to pass through the green body and applying a pressure on the green body.  The application of pressure during sintering causes deformation of said green body from initial conformation to preset conformation of the mould (page 5 line 20- Page 6 line 2 and Claim 1, Page 16 line 18- Page 17 line 2).  Hence, applying an electric potential across the green body (5a and 5b) via opposed two dies (2, 3) (i.e. inherently conductive) (Figure 9) which are arranged to apply pressure simultaneously in order to consolidate the green body (i.e instant claimed preform) is expected.  Hence, such sintering step supports instant claimed FAST process.
The fact two green bodies 5a and 5b are perfectly densified after 3 minutes from the start of the sintering process (Page 15 line 28) suggests a component having a density of 100% of the theoretical density of the powdered material is expected.   Hence, instant claimed “component having a density of greater than 97% of the theoretical density of the material” is met.
Regarding instant claimed third wherein clause, Figure 5 illustrates two dies (2 and 3) each comprises a die surface and at least one of the die surface (2 or 3) can be moved further downwards (Page 16 line 7) and at least die surface 2 and 3 can be moved nearer and away from each other  (Claim 2 ) along the direction of pressing (P).  Hence, presently claimed at least one of the die surface profiled so as to vary in height across the die surface is expected.   Figure 12 defines a die cavity (in reversed L shape) in between dies 2 and 3 and the die cavity is defined by a first die separation height (a horizontal shaped cavity) and a second die separation height ( a vertical shaped cavity) that is different to the first die separation height.  Due to first die separation height is much smaller than the second die separation height, the first portion in the first die separation height is expected to have different density from the second portion in the second die separation height due to different compaction pressure.  Figure 16 and 17 also illustrates a die cavity in “L” shape comprising a first die separation with a larger height than a second die separation with a smaller height.  The die cavity is formed in between dies 2 and 3.
Casari differs from instant claim 1 such that it does not disclose wherein preform is made with a first portion having a higher density than the second portion and wherein the first
And second portions of the preform have a density 70-95% of theoretical density of the material.
Mironets discloses a method of manufacturing metal articles (i.e. claimed component) wherein additive manufacturing apparatus is first used to fuse the metal powder particles and form fused metal (i.e instant claimed preform) at a first density between 70-90% (paragraph [0016]), followed by heating the fused metal with application of an electric field, and pressure is applied to increase the density of the fused metal to a second density by a process called electric field assisted sintering technique (FAST) (paragraph [0018])  Hence, Mironets discloses instant claimed making a preform with additive manufacturing and sintering the preform using FAST process, wherein preform is made with a first portion having a higher density than the second portion and wherein the first and second portions of the preform have a density 70-95% of theoretical density of the material.  Mironets’s preform shows variation in preform density.
Hence, it would have been obvious to position the first portion of Mironets’s preform in the first die separation of Casari and the second portion of Mironets’s preform in the second die separation of Casari when variation in preform density for a component is desired.
As for claim 2, Mironets discloses the preform is made by additive manufacturing. (paragraph [0016])
As for claim 3, Mironets discloses the preform is made by laser bed fabrication process. (paragraph [0003])
As for claim 4, both Casari’s compaction and Mironets AM are considered powder metallurgy.
As for claim 5, Casari’s compaction supports instant claimed low temperature consolidation.
As for claim 6, Figure 3 illustrates die surfaces of the graphite dies 42 in the form of moulds are pre-sized to the exact shape of fused article 44. Hence, instant claimed machining tolerance is expected.
As for claims 7-9, Casari discloses second die (3) (Figure 17) consists of three separate piece defined by a bottom punch , an external matrix die and an internal core.  Hence, it supports instant claimed first , second and third die separation for making a toothed pinion. (Page 14 lines 21-26)
Hence, positioning a third portion of the preform in the third die separation for the purpose making a complex geometry pieces is expected. (Page 5 line 15) 
It would have been obvious to vary the density of the third portion of the preform when variation in preform density for a component is desired.
As for claim 10, Casari expressly discloses die 3 is shaped for making a toothed  pinion which is a gear.  Hence, the gear is expected to be rotational having a hub, a web and a rim and it would have been obvious to place the hub , web and rim in first, second and third die separation respectively.
As for claim 11, if toothed pinion is equated with gear, shape of gear with respect to aspect ratio has no patentable distinction over prior art according to MPEP 2144.04 IV.  Changes in size or shape and in sequence of adding ingredients are not patentably distinct from prior art.  See MPEP 2144.04 IV.    
Casari’s Figure 17 discloses height of vertical shaped die cavity is less than or equal to half of the length of horizontal shaped die cavity.  Hence, aspect ratio of 0.5 or less is expected.
As for claim 12, the fact Casari discloses two green bodies 5a and 5b are perfectly densified after 3 minutes from the start of the sintering process (Page 15 line 28) suggests instant claimed wherein clause because term “perfectly densified” suggests a fully densified and near net shape component configuration.
              As for claim 13, Casari’s powder material is metal powders of different dimensions. (Page 1 line 8)
As for claim 14, the fact Casari discloses to sinter Al or Mg alloy suggests the powdered material is weldable metal material.
As for claim 15, Casari’s compacting step is performed outside the mould to form a green body and then introduced the formed green body into the mould supports instant claimed wherein the preform is made from low temperature consolidation without lubricant in a rigid die.
As for claim 16, Mironets discloses instant claimed wherein clause.(paragraph [0016])
As for claim 17, the fact Casari’s powder material is metal powders of different dimensions (Page 1 line 8) suggests a non-spherical morphology.
As for claim 18, the fact Casari’s compacting step does not comprise a lubricant suggests instant claimed wherein clause.
As for claim 19, Casari discloses using compacting and sintering process for making a toothed pinion.  In view of Casari expressly discloses complex geometry piece (Page 5 line 15) are desired sintered piece to be made, it would have been obvious to one skill in the art, at the time the invention is made to make a complex geometry of toothed pinion such as wheel gear, planet gear, a bevel gear, a ring gear and a flanged ring gear with expected success.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,084,092. Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed invention claim a method of manufacturing a component comprising: making a preform from a powdered material, wherein the preform is made with a first portion having a first density and a second portion having a second density that is lower than the first density, and wherein the first and second portions of the preform have a density in a range from 70 to 95% of theoretical density of the material; and sintering the preform using a Field Assisted Sintering Technique (FAST) process to produce a component having a density of greater than 97% of the theoretical density of the material, wherein the FAST process comprises applying an electric potential across the preform via opposed conductive dies which are arranged to apply pressure simultaneously in order to consolidate the preform; and wherein the opposed dies each comprise a die surface and at least one of the die surfaces has been profiled so as to vary in height across the die surface and thereby provide a die cavity defined by a first die separation and a second die separation that is smaller than the first die separation, and wherein the first portion is positioned in the first die separation prior to the FAST process and the second portion is positioned in the second die separation prior to the FAST process.


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733